[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                            FEBRUARY 21, 2008
                               No. 07-12986
                                                             THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                       D. C. Docket No. 06-00024-CR-2

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                    versus

RASHAAD PENTA HINES,

                                                    Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                             (February 21, 2008)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Garnett Harrison, appointed counsel for Rashaad Penta Hines in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Hines’s conviction and sentence

is AFFIRMED.




                                          2